Exhibit 10.1


FIFTH AMENDMENT TO OFFICE BUILDING LEASE AGREEMENT
(Sunnova Energy Corporation – 20 Greenway Plaza)
THIS FIFTH AMENDMENT TO OFFICE BUILDING LEASE AGREEMENT (this "Fifth Amendment")
is dated effective and for identification purposes as of September 12, 2019 (the
"Effective Date"), and is made by and between SCP 20 GREENWAY, LLC, a Delaware
limited liability company ("Landlord"), and SUNNOVA ENERGY CORPORATION, a
Delaware corporation ("Tenant").
RECITALS:
WHEREAS, Landlord (as successor-in-interest to 20 Greenway Plaza LLC, a Delaware
limited liability company ("Original Landlord")) and Tenant are parties to that
certain Office Building Lease Agreement (the "Original Lease") dated August 29,
2014, as amended by that certain First Amendment to Office Building Lease
Agreement (the "First Amendment") dated May 18, 2015, that certain Second
Amendment to Office Building Lease Agreement (the "Second Amendment") dated
June 1, 2015, that certain Third Amendment to Office Building Lease Agreement
(the "Third Amendment") dated November 15, 2018, and that certain Fourth
Amendment to Office Building Lease Agreement (the "Fourth Amendment") dated
May 7, 2019 (collectively, the "Lease"), pertaining to that certain premises
comprised of a total of approximately 71,732 rentable square feet of space (the
"Existing Premises") within that certain building located at 20 East Greenway
Plaza, Houston, Texas 77046 (the "Building"), as follows:
Suite
Rentable Square Feet
Suite 350
Approx. 2,850 rentable square feet
Suite 400
Approx. 11,214 rentable square feet
Suite 475
Approx. 19,894 rentable square feet
Suite 540
Approx. 18,280 rentable square feet
Suite 750
Approx. 19,494 rentable square feet

WHEREAS, Tenant executed that certain Confirmation dated December 11, 2014, in
connection with the Original Lease;
WHEREAS, pursuant to the First Amendment, Tenant also leases that certain one
(1) rack encompassing thirty-two (32) square feet in the raised floor
independent HVAC data room space on the third (3rd) floor of the Building (the
"Rack Space");
WHEREAS, Tenant has subleased Suite 350 to GCC Bunkers LLC, a Separate Series of
Gulf Coast Commodities LLC, a Texas Series Limited Liability Company
("Subtenant"), pursuant to that certain Sublease Agreement dated May 8, 2017, as
amended by that certain Amendment to Sublease Agreement dated April 20, 2018
(collectively, the "Sublease"), subject to that certain Consent to Sublease
Agreement dated May 2, 2017, executed by Original Landlord, Tenant and
Subtenant. Subtenant currently subleases Suite 350 on a month-to-month basis;





--------------------------------------------------------------------------------





WHEREAS, the Lease by its terms shall expire on July 31, 2022 (the "Prior
Expiration Date");
WHEREAS, Landlord and Tenant desire to reduce the Existing Premises by removing
Suite 350 (the "Reduction Space") from the Existing Premises effective as of the
Prior Expiration Date as more fully set forth herein; and
WHEREAS, Landlord and Tenant desire to enter into this Fifth Amendment to extend
the Lease Term with respect to that portion of the Existing Premises other than
the Reduction Space (i.e., Suite 400, Suite 475, Suite 540 and Suite 750)
(collectively, the "Remaining Space") and provide for certain other matters as
more fully set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.
1.    Definitions. The capitalized terms used herein shall have the same
definitions as set forth in the Lease, unless otherwise defined herein.
2.    Extension for Remaining Space. The Lease Term for the Remaining Space is
hereby extended for a period of eighty-four (84) months (the "Extended Term"),
commencing on the date immediately following the Prior Expiration Date (i.e.,
August 1, 2022) (the "Extension Date"), and expiring on July 31, 2029, unless
sooner terminated in accordance with the terms of the Lease, as amended by this
Fifth Amendment (collectively, the "Amended Lease"). No such extension shall
operate to release Tenant from liability for any amounts owed or defaults which
exist under the Amended Lease prior to the Extension Date.
3.    Reduction.
(a)    Expiration of Reduction Space. Landlord and Tenant acknowledge and agree
that the extension set forth in Section 2 above shall apply to the Remaining
Space only, and the Lease Term for the Reduction Space shall continue to expire
on the Prior Expiration Date or the earlier termination of the Amended Lease.
Accordingly, effective as of the date immediately following the Prior Expiration
Date (i.e., August 1, 2022) (the "Reduction Effective Date"), the Existing
Premises shall be decreased from a total of approximately 71,732 rentable square
feet to approximately 68,882 rentable square feet by the elimination of the
Reduction Space. Effective as of the Reduction Effective Date, the term
"Premises," as defined in the Lease, shall be deemed to mean the Remaining
Space, subject to the terms and conditions of this Section 3.
(b)    Survival of Obligations. Effective as of the Prior Expiration Date, all
obligations of the parties with respect to Suite 350 only shall cease and
terminate in the same manner as upon expiration of the Lease Term; provided,
however, that Tenant shall remain liable hereunder for all obligations and
liabilities which accrue under the Amended Lease as it relates to Suite 350
through the Prior Expiration Date, including, without limitation, Tenant's
obligation to pay Base Rent and Tenant's Proportionate Share of Operating
Expenses. Any such amounts not due and payable prior to the Reduction Effective
Date, but which relate to the period prior to the Reduction


 
2








--------------------------------------------------------------------------------





Effective Date, shall be paid by Tenant to Landlord within ten (10) days of
Tenant's receipt of an invoice therefor from Landlord.
(c)    Termination of Subtenant. Tenant hereby represents and warrants to
Landlord that (i) the Sublease is the entire agreement of Tenant and Subtenant
with respect to Suite 350, and there are no additional amendments or
modifications to the Sublease other than those stated herein, and (ii) Tenant
has not assigned, subleased or otherwise transferred any interest of Tenant in
Suite 350 or the Amended Lease, other than the Sublease. Tenant shall cause the
Sublease to be terminated on or before the Prior Expiration Date.
(d)    Surrender of Suite 350. Tenant shall surrender Suite 350 to Landlord on
or before the Prior Expiration Date free of Subtenant and in accordance with the
terms and conditions of the Lease, including, without limitation, the terms set
forth in Sections 14(C), 21(B), 21(C) and 29(I) of the Original Lease. If Tenant
or Subtenant shall holdover in Suite 350 from and after the Prior Expiration
Date, Tenant shall be liable for such hold over and such hold over shall be
subject to the terms of the Amended Lease, including, without limitation, the
terms set forth in Section 21(A) of the Original Lease.
4.    Base Rent.
(a)    Prior to Extended Term. Tenant shall continue to pay Base Rent for the
Existing Premises (i.e., approximately 71,732 rentable square feet) through the
Prior Expiration Date in accordance with the terms and conditions of the Lease;
provided, however, that Tenant shall be entitled to four (4) full calendar
months of abatement of Base Rent during the period of January 1, 2020, through
April 30, 2020, inclusive, subject to the terms and conditions of Section 6
below.
(b)    Extended Term. Commencing on the Extension Date, Tenant shall pay Base
Rent for the Remaining Space (i.e., approximately 68,882 rentable square feet)
as follows:
Period of Extended Term
Approx. Annual Rate/RSF
Monthly Installment of Base Rent
08/01/22-07/31/23
$22.50
$129,153.75
08/01/23-07/31/24
$23.00
$132,023.83
08/01/24-07/31/25
$23.50
$134,893.92
08/01/25-07/31/26
$24.00
$137,764.00
08/01/26-07/31/27
$24.50
$140,634.08
08/01/27-07/31/28
$25.00
$143,504.17
08/01/28-07/31/29
$25.50
$146,374.25*

*Tenant shall be entitled to one (1) full calendar month of abatement of Base
Rent during the month of July, 2029, subject to the terms and conditions of
Section 6 below.


 
3








--------------------------------------------------------------------------------





All such Base Rent shall be paid in accordance with the Amended Lease.
5.    Tenant's Proportionate Share; Operating Expenses. As of the Effective Date
and continuing through the Prior Expiration Date, Tenant's Proportionate Share
shall continue to be 16.58% (i.e., 71,732 / 432,633). Commencing on the
Reduction Effective Date, Tenant's Proportionate Share shall be 15.92% (i.e.,
68,882 / 432,633) as a result of the elimination of the Reduction Space. Tenant
shall continue to pay Tenant's Proportionate Share of Operating Expenses from
and after the Effective Date and continuing throughout the Extended Term in
accordance with the terms and conditions of the Amended Lease; provided,
however, that Tenant shall be entitled to five (5) full calendar months of
abatement of Tenant's Proportionate Share of Operating Expenses during the
Abatement Period (as defined in Section 6 below), subject to the terms and
conditions of Section 6 below. As set forth in Section 1.11 of the Original
Lease, the cap on "controllable" Operating Expenses shall not be applicable
during the initial twelve (12) months of the Extended Term (i.e., such cap shall
be "reset" during such extension). For informational purposes only, Landlord has
estimated 2019 Operating Expenses to be $13.09 per rentable square foot.
Notwithstanding the foregoing, the foregoing estimate shall not be deemed to be
a representation or warranty as to the amount of the actual Operating Expenses
for 2019 or a cap on the amount of the actual Operating Expenses for 2019.
6.    Abatement. Subject to the terms and conditions of this Section, Tenant
shall be entitled to a total of five (5) full calendar months of abatement of
Base Rent and Tenant's Proportionate Share of Operating Expenses during the
following periods (collectively, the "Abatement Period"): (a) the period of
January 1, 2020, through April 30, 2020, inclusive (i.e., a period of four (4)
full calendar months), and (b) the month of July, 2029 (i.e., a period of one
(1) full calendar month). The total amount of Base Rent and Tenant's
Proportionate Share of Operating Expenses abated during the Abatement Period is
referred to herein as the "Abated Amount". Such abatement shall apply solely to
payment of the monthly installments of Base Rent and Tenant's Proportionate
Share of Operating Expenses, but shall not be applicable to any other charges,
expenses or costs payable by Tenant under the Amended Lease. Landlord and Tenant
agree that the abatement of the Abated Amount contained in this Section is
conditional and is made by Landlord in reliance upon Tenant's faithful and
continued performance of the terms, conditions and covenants of the Amended
Lease and the payment of all monies due Landlord thereunder. In the event that
Tenant defaults under the terms and conditions of the Amended Lease, then Tenant
shall no longer be entitled to any portion of the Abated Amount pursuant to this
Section from and after such date of default, and the unamortized portion of that
portion of the Abated Amount received by Tenant as of such date of default
(amortized on a straight-line basis over the last seventy-nine (79) months of
the Extended Term) shall become fully liquidated and immediately due and payable
(without limitation and in addition to any and all other rights and remedies
available to Landlord provided herein or at law and in equity). At any time
prior to or during the Abatement Period (or any portion thereof), Landlord shall
have the option to make a cash payment (the "Buyout Payment") to Tenant in the
amount of the remaining Abated Amount, discounted at the rate of ten percent
(10%) per annum from the last day of the applicable Abatement Period to the
first day of the month during which the Buyout Payment is made. Upon Landlord's
tender of the Buyout Payment, Tenant shall no longer be entitled to the Abated
Amount pursuant to this Section. Landlord shall exercise its option to buy out
the Abated Amount by delivering at least ten (10) days' prior written notice
thereof to Tenant, and shall make the Buyout Payment to Tenant on or about the
date set forth in such notice.


 
4








--------------------------------------------------------------------------------





7.    Intentionally Deleted.
8.    Parking. Effective as of the Effective Date, Sections 1.18 and 1.19 of the
Original Lease (as amended) are hereby amended and restated as follows:
"1.18    Parking Spaces: Tenant and its employees, agents and invitees shall
have the non-exclusive right to use up to five (5) parking spaces per one
thousand (1,000) rentable square feet in the Premises (the "Maximum Parking
Spaces"); provided, however, Tenant shall lease on a "must-take" basis no less
than three (3) parking spaces per one thousand (1,000) rentable square feet in
the Premises (the "Must-Take Parking Spaces"). All Parking Spaces shall be in
the parking garage adjacent to the Building (the "Adjacent Garage" or "Edwards
Garage"); provided, however, Tenant may elect to convert up to ten (10) of the
parking spaces to be designated as unreserved vehicular parking spaces in the
parking garage associated with the Building (the "Building Garage") for the
Lease Term, as same may be extended. Tenant's use of the Parking Spaces is
subject to (1) such reasonable Rules and Regulations (as defined herein) as
Landlord may promulgate from time to time and (2) rights of ingress and egress
of other tenants and their employees, agents and invitees. None of the Parking
Spaces shall be assigned. Once any Parking Spaces are surrendered (provided
Tenant must always have the Must-Take Parking Spaces in the Adjacent Garage),
then Tenant may only re-lease such spaces subject to availability.
1.19    Parking Rent: Tenant shall be obligated to pay Landlord on a monthly
basis the prevailing fair market rate charged by Landlord for parking spaces in
the Building Garage, if any (exclusive of any taxes owed by Landlord on such
parking fees). Tenant shall be obligated to pay Landlord on a monthly basis the
prevailing fair market rate charged by Landlord for parking spaces in the
Adjacent Garage (exclusive of any taxes owed by Landlord on such parking fees);
provided, however, that the prevailing fair market rate per parking space in the
Adjacent Garage shall not exceed one hundred ten percent (110%) of the rate that
Landlord is being charged by the Adjacent Garage operator ("Operator") for such
parking space in the Adjacent Garage at any given time. Tenant shall be
responsible for all taxes on Parking Rent."
As of the Effective Date and continuing through the Prior Expiration Date, the
Maximum Parking Spaces shall equal three hundred fifty-eight (358) parking
spaces and the Must-Take Parking Spaces shall equal two hundred fifteen (215)
parking spaces, based on the Existing Premises containing approximately 71,732
rentable square feet. Commencing on the Reduction Effective Date, the Maximum
Parking Spaces shall equal three hundred forty-four (344) parking spaces and the
Must-Take Parking Spaces shall equal two hundred six (206) parking spaces, based
on the Remaining Space containing approximately 68,882 rentable square feet. If
Tenant desires to lease any parking spaces above the Maximum Parking Spaces,
such leases shall be at the Parking Rent and subject to availability.


 
5








--------------------------------------------------------------------------------





Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that as
of the Effective Date, Tenant has elected to convert ten (10) of the parking
spaces in the Adjacent Garage to be designated as unreserved vehicular parking
spaces in the Building Garage in accordance with Section 1.18 of the Original
Lease (as amended above). Accordingly, the number of Maximum Parking Spaces and
Must-Take Parking Spaces set forth in the paragraph above shall be reduced by
ten (10) parking spaces for so long as Tenant maintains such ten (10) parking
spaces in the Building Garage. For the avoidance of doubt, as of the Effective
Date, the Maximum Parking Spaces shall equal three hundred forty-eight (348)
parking spaces and the Must-Take Parking Spaces shall equal two hundred five
(205) parking spaces, based on the Existing Premises containing approximately
71,732 rentable square feet, and Tenant leases from Landlord ten (10) unreserved
parking spaces in the Building Garage.
As of the Effective Date, the prevailing fair market rate charged by Operator
for unreserved parking spaces in the Adjacent Garage is $89.00 per space per
month, and the prevailing fair market rate charged by Landlord for unreserved
parking spaces in the Building Garage is $110.00 per space per month. Landlord
and Tenant acknowledge that as of the Effective Date, Landlord is currently
pursuing a reduction of the rate charged by Operator for parking spaces in the
Adjacent Garage. If Operator reduces the rate charged in the Adjacent Garage,
the parking rate charged to Tenant for parking spaces in the Adjacent Garage
shall be appropriately reduced. Tenant acknowledges and agrees that Landlord has
not made any representation or warranty that a parking rate reduction will be
achieved with respect to parking spaces in the Adjacent Garage, and the terms of
any such reduction shall be subject to the approval of Landlord, in its sole and
absolute discretion. For the avoidance of doubt, any reduction of parking rates
charged by Operator for the Adjacent Garage shall not affect the parking rates
charged by Landlord for the Building Garage.
9.    Building Signage. Effective as of the Effective Date, provided Tenant is
not in default under the terms of the Amended Lease (beyond any applicable
notice and cure periods), Tenant shall have the right to install one (1)
exterior sign on the top façade of the Building in the location depicted on
Exhibit A attached hereto (the "Building Sign"). Tenant shall have the right to
have the Building Sign backlit, subject to Tenant’s receipt of required
approvals in accordance with the following sentence. Landlord hereby approves
the plans and specifications for the Building Sign as set forth on Exhibit A-1
attached hereto. Notwithstanding the foregoing, Tenant’s right to install the
Building Sign is expressly subject to and contingent upon Tenant receiving, at
Tenant's sole cost and expense, the approval and consent to the Building Sign
from all applicable governmental and quasi-governmental governmental agencies,
and all other necessary permits, zoning, regulatory and other approvals in
connection with the Building Sign. Landlord shall notify Tenant of any required
approvals of which Landlord is aware which are not governmental or
quasi-governmental agencies. Additionally, any changes to the Building Sign
shall be subject to Landlord’s prior review and written approval thereof, and
shall conform to Landlord's signage criteria for the Building. In such event,
Tenant shall submit to Landlord reasonably detailed drawings of its changes to
the Building Sign, including without limitation, the size, material, shape,
location, coloring and lettering for review and approval by Landlord. Tenant
shall reimburse Landlord for any reasonable out-of-pocket costs associated with
Landlord's review and supervision as hereinbefore provided, including, without
limitation, engineers and other professional consultants. All costs of approval,
consent, design, installation, supervision of installation, wiring, maintaining,
repairing and removing the Building Sign will be at Tenant’s sole cost and
expense, provided that Tenant may


 
6








--------------------------------------------------------------------------------





utilize the Allowance (as defined in Section 11(b) below) for such costs. Tenant
will be solely responsible for any damage to the Building Sign and any damage
that the installation, maintenance, repair or removal thereof may cause to the
Building. Upon the expiration or earlier termination of the Amended Lease,
Tenant shall remove the Building Sign and restore any damage to the Building at
Tenant’s sole cost and expense. In addition, Landlord shall have the right to
remove the Building Sign at Tenant's sole cost and expense, if, at any time
during the Lease Term: (a) Tenant assigns the Amended Lease; (b) Tenant sublets
more than fifty percent (50%) of the Premises, provided that Tenant remains in
possession of not less than 55,000 rentable square feet in the Building;
(c) Tenant is in default under the terms of the Amended Lease (beyond any
applicable notice and cure periods); or (d) Tenant leases less than a total of
68,000 rentable square feet in the Building. The rights contained in this
Section are not assignable separate and apart from the Amended Lease, nor may
such rights be separated from the Amended Lease in any manner, either by
reservation or otherwise.
10.    Intentionally Deleted.
11.    Condition of Premises.
(a)    Tenant in Possession. Tenant is in possession of the Premises and agrees
to accept the same on the Effective Date and on the Extension Date "as is"
without any agreements, representations, understandings or obligations on the
part of Landlord to perform or fund any alterations, repairs or improvements,
except as provided in Section 11(b) below.
(b)    Tenant's Work; Allowance. Commencing on the Effective Date, Tenant may
repair, refurbish and upgrade the Remaining Space in accordance with and subject
to the terms and conditions of Section 14 of the Original Lease ("Tenant's
Work"). Notwithstanding anything in this Fifth Amendment to the contrary, Tenant
shall be entitled to a one-time tenant improvement allowance in the amount of
$35.00 per rentable square foot in the Remaining Space (i.e., $2,410,870.00,
based on the Remaining Space containing approximately 68,882 rentable square
feet) (the "Allowance") toward the actual out-of-pocket costs of Tenant's Work.
The Allowance may be used by Tenant to pay for (1) the hard costs of Tenant's
Work, (2) the architectural, engineering and permitting costs related to
Tenant's Work, (3) Tenant's moving expenses in connection with Tenant's
relocation from the Reduction Space to the Remaining Space, (4) costs of the
Building Sign as set forth in Section 9 above, (5) the costs of any furniture,
fixtures and equipment purchased by Tenant and installed in the Remaining Space,
and (6) the costs of any data cabling that is installed as part of Tenant's
Work. Provided Tenant is not in default under the terms of the Amended Lease
(beyond any applicable notice and cure periods), Landlord shall reimburse Tenant
for the allowable costs of Tenant's Work (up to the Allowance) as Tenant’s Work
progresses (provided that Tenant shall not make more than one (1) draw request
per calendar month, and Landlord shall not be obligated to make more than one
(1) disbursement per calendar month) within thirty (30) business days following
(i) completion of the applicable portion of Tenant's Work, as evidenced by a
certification of completion of such portion of Tenant’s Work from the project
engineer or architect, (ii) Landlord's receipt of Tenant's invoice of the costs
related thereto, together with invoices, receipts and/or bills substantiating
such costs and evidence of payment by Tenant for all such costs by Tenant,
(iii) Landlord's receipt of conditional lien waivers in a form acceptable to
Landlord from all contractors and subcontractors who did work on the applicable
portion of Tenant's Work, together with final unconditional lien waivers in a
form acceptable to Landlord showing full


 
7








--------------------------------------------------------------------------------





payment of those portions of Tenant's Work that were the subject of the
conditional lien waivers provided by Tenant to Landlord in connection with the
prior disbursement of the Allowance, (iv) Landlord's receipt of a copy of the
final permits approved by the applicable governing authority to the extent
required for the applicable portion of Tenant's Work, and (v) to the extent
applicable, Landlord's receipt of all documentation required for Tenant's Work
pursuant to Section 14 of the Original Lease. Landlord shall be under no
obligation to pay for any of Tenant's Work in excess of the Allowance, and
Tenant shall not be entitled any unused portion of the Allowance upon completion
of Tenant's Work, except as expressly set forth below. The Allowance shall only
be available for Tenant's use from the Effective Date through August 1, 2023
(the "Allowance Deadline"); provided, however, that if Tenant is not in default
under the terms of the Amended Lease (beyond any applicable notice and cure
periods), any unused portion of the Allowance as of the Allowance Deadline (but
not to exceed $10.00 per rentable square foot of the Remaining Space (i.e.,
$688,820.00, based on the Remaining Space containing approximately 68,882
rentable square feet)) shall automatically be applied as a credit against the
Base Rent next coming due and payable under the Amended Lease (as so capped, the
"Applied Allowanced") (in which event the Allowance Deadline shall no longer
apply, and the Applied Allowance shall be applied against Base Rent until it is
applied in full), and the Applied Allowance shall no longer be available to
Tenant as an allowance or reimbursement for any costs. Upon the Allowance
Deadline, Tenant waives any and all rights to any unused portion of the
Allowance in excess of the Applied Allowance.
12.    Rack Space. Tenant is in possession of the Rack Space and agrees to
accept the same on the Effective Date and on the Extension Date "as is" without
any agreements, representations, understandings or obligations on the part of
Landlord to perform or fund any alterations, repairs or improvements. Tenant
shall continue to lease the Rack Space from and after the Effective Date and
continuing throughout the Extended Term in accordance with the terms and
conditions of the Amended Lease, including, without limitation, the payment of
rent for the Rack Space in accordance with Section 2(c) of the First Amendment.
At any time after the Effective Date, Landlord may substitute for the Rack Space
other rack space on the third (3rd) or fourth (4th) floor of the Building (which
other rack space may be located within any portion of the Premises on such
floors) (the "Relocation Rack Space") provided: (a) the Relocation Rack Space
shall be similar to the Rack Space in size, provided that in no event shall the
Relocation Rack Space consist of less than thirty-two (32) square feet, and
provided further that the rent for the Rack Space shall continue to be based on
a size of thirty-two (32) square feet (regardless of the actual size of the
Relocation Rack Space); (b) Landlord shall pay the reasonable out-of-pocket
expenses of Tenant for moving from the Rack Space to the Relocation Rack Space,
including all costs associated with relocating redundant internet connections,
security, access control etc.; (c) such move shall be made during evenings,
weekends or otherwise, so as to incur the least inconvenience to Tenant;
(d) Landlord shall first give Tenant at least ninety (90) days' notice before
making such change; and (e) the Relocation Rack Space shall retain backup
generation capacity, fire suppression, access control, security and HVAC
capacity as the Rack Space is provided as of the Effective Date, or as otherwise
agreed-upon by Tenant. Tenant shall have the right to relocate such Rack Space
to within its Premises at any time throughout the Lease Term, subject to the
Lease Agreement and those provisions in this Section 12. Notwithstanding the
foregoing, if the Relocation Rack Space is located within the Premises or if
Tenant elects to relocate the Rack Space to within its Premises, Landlord and
Tenant acknowledge that since Tenant is already obligated to pay Base Rent for
the Premises, Tenant shall not be obligated to pay additional base rent for the
Relocation Rack Space, provided that nothing


 
8








--------------------------------------------------------------------------------





herein shall limit Tenant's obligation to pay all amounts attributable to
above-standard usage or Auxiliary Power as provided for in the Lease with
respect to the Relocation Rack Space and Tenant's use thereof, as applicable. If
Landlord shall exercise its right hereunder, the Relocation Rack Space shall
thereafter be deemed to be the Rack Space for the purposes of the Amended Lease.
13.    Option to Extend. Tenant shall continue to have the Renewal Option set
forth in Section 2 of Rider One to the Original Lease with respect to the entire
Premises then leased by Tenant; provided, however, that Tenant shall deliver the
Renewal Request Notice not more than eighteen (18) months nor less than twelve
(12) months prior to the expiration of the Lease Term.
14.    Rights of First Refusal.
(a)    4th, 5th and 7th Floors. Tenant shall continue to have the Right of
Refusal set forth in Section 3 of Rider One to the Original Lease, as amended by
Section 7 of the Second Amendment; provided, however, that the "Refusal Space"
shall mean each of (i) all leasable space located on the fourth (4th) floor of
the Building, other than Suite 400 and Suite 475, which are currently leased by
Tenant, (ii) all leasable space located on the fifth (5th) floor of the
Building, other than Suite 540, which is currently leased by Tenant, and
(iii) all leasable space located on the seventh (7th) floor of the Building,
other than Suite 750, which is currently leased by Tenant. If any Third Party
Offer is for any Refusal Space, together with any other portion of the Building,
then the Right of Refusal shall apply to all space that is subject to such Third
Party Offer, and Tenant may not elect to exercise the Right of Refusal with
respect to only the Refusal Space. Notwithstanding anything in the Lease to the
contrary, the Right of Refusal shall be subordinate to the rights of any other
tenant of the Building relating to the Refusal Space existing as of the
Effective Date. Further, if Landlord is obligated to re-offer any Refusal Space
to Tenant after the six (6) month period described in Section 3(e) of Rider One
to the Original Lease, then such right shall be subordinate to the rights of any
other tenant of the Building relating to the Refusal Space existing as of the
expiration of such six (6) month period. For the avoidance of doubt, if Tenant
does not exercise its Right of Refusal in the time and manner set forth in
Section 3 of Rider One to the Original Lease, then Landlord shall be free to
lease the Refusal Space to any party on any terms that Landlord desires during
such six (6) month period. Additionally, if Landlord has submitted a written
proposal to any other tenant of the Building relating to the Refusal Space prior
to the Effective Date, then the Right of Refusal shall be subordinate to
Landlord's right to finalize an agreement based on such proposal.
(b)    Suite 310. Tenant is hereby granted a right of refusal to lease from
Landlord Suite 310 in the Building consisting of approximately 7,851 rentable
square feet of space, as depicted on Exhibit B attached hereto, which right of
refusal shall be subject to all of the terms and conditions of Section 3 of
Rider One to the Original Lease, as amended by Section 7 of the Second
Amendment, subject to the following modifications: (i) for purposes of this
Section 14(b), the "Refusal Space" shall be deemed to mean Suite 310 in the
Building; (ii) Tenant shall only have the Right of Refusal with respect to all
of Suite 310 (and not only a portion thereof); (iii) if any Third Party Offer is
for Suite 310, together with any other portion of the Building, then the Right
of Refusal shall apply to all space that is subject to such Third Party Offer,
and Tenant may not elect to exercise the Right of Refusal with respect to only
Suite 310; (iv) Tenant's Right of Refusal with respect to Suite 310 shall be
subordinate to Landlord's right to renew any tenant occupying any portion of
Suite 310 as of the Effective Date, as well as any rights of any other tenant of
the Building relating to Suite 310


 
9








--------------------------------------------------------------------------------





existing as of the Effective Date; and (v) Section 3(e) of Rider One to the
Original Lease is hereby deleted in its entirety with respect to Suite 310.
Notwithstanding anything in the Lease to the contrary, Tenant acknowledges and
agrees that the Right of Refusal with respect to Suite 310 is a one-time right,
and if Tenant does not exercise its Right of Refusal with respect to Suite 310
in the time and manner set forth herein, the Right of Refusal with respect to
Suite 310 shall be deemed terminated and of no further force or effect.
(c)    Limitation. Notwithstanding anything in the Lease to the contrary, Tenant
shall have no right of refusal to lease any portion of the Building other than
the "Refusal Space" described in Sections 14(a) and (b) above.
15.    Options; Allowances. Tenant acknowledges and agrees that it has (a) no
rights and/or options to extend or renew the Lease Term, except as set forth in
Section 13 above, (b) no rights and/or options to terminate the Amended Lease
early, and (c) no rights and/or options to lease additional space within the
Building, except as set forth in Section 14 above, and all other rights and/or
options with respect to the matters described above are hereby deemed of no
further force or effect. For the avoidance of doubt, Section 5 of the Third
Amendment and Section 5 of the Fourth Amendment are hereby deleted in their
entirety and of no further force or effect. Additionally, except as set forth in
Section 11 above, Tenant acknowledges and agrees that it has no claim to any
credits or tenant allowances provided to Tenant under the Lease, all of which
have been paid or credited in full by Landlord to Tenant or are otherwise hereby
deemed to be have been waived by Tenant, and Landlord has no further obligations
with respect thereto. For the avoidance of doubt, Tenant shall not be entitled
to any credits or tenant allowances pursuant to Exhibit C to the Original Lease,
Section 6 of the First Amendment or Exhibit B to the Second Amendment.
16.    Brokers. Tenant and Landlord each hereby represents and warrants to the
other that such representing party has not dealt with any real estate brokers or
leasing agents, except Cushman & Wakefield of Texas, Inc., who represents
Tenant, and CBRE, Inc., who represents Landlord (collectively, the "Brokers").
No commissions are payable to any party claiming through Tenant as a result of
the consummation of the transaction contemplated by this Fifth Amendment, except
to Brokers, if applicable. Tenant hereby agrees to indemnify and hold Landlord
harmless from any and all loss, costs, damages or expenses, including, without
limitation, all reasonable attorneys' fees and disbursements by reason of any
claim of or liability to any other broker, agent, entity or person claiming
through Tenant (other than the Brokers) and arising out of or in connection with
the negotiation and execution of this Fifth Amendment. Landlord hereby agrees to
indemnify and hold Tenant harmless from any and all loss, costs, damages or
expenses, including, without limitation, all reasonable attorneys' fees and
disbursements by reason of any claim of or liability to any broker, agent,
entity or person claiming through Landlord and arising out of or in connection
with the negotiation and execution of this Fifth Amendment.
17.    Governing Law. This Fifth Amendment is governed by federal law, including
without limitation the Electronic Signatures in Global and National Commerce Act
(15 U.S.C. §§ 7001 et seq.) and, to the extent that state law applies, the laws
of the State of Texas without regard to its conflicts of law rules.
18.    Counterparts; Electronic Signatures. This Fifth Amendment may be executed
in counterparts, including both counterparts that are executed on paper and
counterparts that are in


 
10








--------------------------------------------------------------------------------





the form of electronic records and are executed electronically. An electronic
signature means any electronic sound, symbol or process attached to or logically
associated with a record and executed and adopted by a party with the intent to
sign such record, including facsimile or e-mail electronic signatures. All
executed counterparts shall constitute one agreement, and each counterpart shall
be deemed an original. The parties hereby acknowledge and agree that electronic
records and electronic signatures, as well as facsimile signatures, may be used
in connection with the execution of this Fifth Amendment and electronic
signatures, facsimile signatures or signatures transmitted by electronic mail in
so-called pdf format shall be legal and binding and shall have the same full
force and effect as if a paper original of this Fifth Amendment had been
delivered and had been signed using a handwritten signature. Landlord and Tenant
(i) agree that an electronic signature, whether digital or encrypted, of a party
to this Fifth Amendment is intended to authenticate this writing and to have the
same force and effect as a manual signature, (ii) intend to be bound by the
signatures (whether original, faxed or electronic) on any document sent or
delivered by facsimile or, electronic mail, or other electronic means, (iii) are
aware that the other party will rely on such signatures, and (iv) hereby waive
any defenses to the enforcement of the terms of this Fifth Amendment based on
the foregoing forms of signature. If this Fifth Amendment has been executed by
electronic signature, all parties executing this document are expressly
consenting under the Electronic Signatures in Global and National Commerce Act
("E-SIGN"), and Uniform Electronic Transactions Act ("UETA"), that a signature
by fax, email or other electronic means shall constitute an Electronic Signature
to an Electronic Record under both E-SIGN and UETA with respect to this specific
transaction.
19.    Miscellaneous. With the exception of those matters set forth in this
Fifth Amendment, Tenant's leasing of the Premises and the Rack Space shall be
subject to all terms, covenants and conditions of the Lease. In the event of any
express conflict or inconsistency between the terms of this Fifth Amendment and
the terms of the Lease, the terms of this Fifth Amendment shall control and
govern. Except as expressly modified by this Fifth Amendment, all other terms
and conditions of the Lease are hereby ratified and affirmed. This Fifth
Amendment may be executed in any number of counterparts, and delivery of any
counterpart to the other party may occur by electronic or facsimile
transmission; each such counterpart shall be deemed an original instrument, but
all such counterparts together shall constitute one agreement. An executed Fifth
Amendment containing the signatures (whether original, faxed or electronic) of
all the parties, in any number of counterparts, is binding on the parties. The
parties acknowledge that the Lease is a valid and enforceable agreement and that
as of the date of this Fifth Amendment, Tenant has no actual knowledge of any
circumstances that would give rise to any claim in favor of Tenant against
Landlord or its agents which might serve as the basis of any other set-off
against accruing rent and other charges or any other remedy at law or in equity.
[Remainder of Page Intentionally Left Blank]


 
11








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Fifth Amendment is dated effective as of the date and
year first written above.
LANDLORD:


SCP 20 GREENWAY, LLC,
a Delaware limited liability company




By: /s/     Steven Yari                
Name:     Steven Yari                
Title: Authorized Signatory            






TENANT:


SUNNOVA ENERGY CORPORATION,
a Delaware corporation




By: /s/ William J. Berger            
Name: William J. Berger            
Title: President and Chief Executive Officer




 
12








--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
LOCATION OF BUILDING SIGN
exhibita.jpg [exhibita.jpg]




1225773.05/OC
378376-00003/8-14-19/bjw/bjw
EXHIBIT A
-1-








--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A-1
LANDLORD APPROVED PLANS AND SPECIFICATIONS FOR BUILDING SIGN
[See Attached]






1225773.05/OC
378376-00003/8-14-19/bjw/bjw
EXHIBIT A-1
-1-








--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT B
SITE PLAN SHOWING SUITE 310 REFUSAL SPACE
exhibitb.jpg [exhibitb.jpg]


1225773.05/OC
378376-00003/8-14-19/bjw/bjw
EXHIBIT B
-1-






